Exhibit 10.3

 

AMENDMENT NO. 1
TO LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of April 17, 2012, by and among BRT RLOC LLC, a New York limited
liability company (“Borrower”), BRT Realty Trust, a Massachusetts business
trust, as guarantor (in such capacity, “Guarantor”) and as servicer (in such
capacity, “Servicer”), the Lenders hereto, Capital One, National Association, as
agent for the Lenders (in such capacity, Agent”) and as custodian (in such
capacity, “Custodian”).

 

BACKGROUND

 

Borrower, Guarantor and Servicer entered into that certain Loan and Security
Agreement, dated as of June 22, 2011, (as amended, restated, supplemented and/or
otherwise modified from time to time, the “Loan Agreement”) with the Lenders,
Agent and Custodian, pursuant to which, the Lenders made available to Borrower,
pursuant to the terms and conditions in the Loan Agreement, a credit facility.

 

In connection with the Loan Agreement, Borrower, Guarantor and Servicer entered
into and delivered the other Transaction Documents.

 

Borrower has requested that Agent and Lenders amend the Loan Agreement to
incorporate a sublimit pursuant to which Borrower can request Loans up to
$10,000,000 in the aggregate without first pledging Eligible Receivables and
either (a) repay such Loans no later than ninety (90) days from the date such
Loan is made or (ii) pledge to Agent therefor, for the benefit of itself and
Lenders, Eligible Receivables no later than ninety (90) days from the date such
Loan is made so that the aggregate Facility Amount outstanding at such time
(including such Loan) does not exceed the lesser of the Borrowing Limit and the
Borrowing Base, and Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Definitions. All capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Loan Agreement.

 

2.                                      Amendments to the Loan Agreement.
Subject to satisfaction of the conditions precedent set forth in Section 3
below, the Loan Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 is amended by adding the
following defined terms in their appropriate alphabetical order:

 

“Bridge Loan” has the meaning assigned to that term in Section 2.02(b)(ii).”

 

“Bridge Loan Sublimit” means $10,000,000.”

 

(b)                                 Section 2.01 is amended in its entirety to
provide as follows:

 

--------------------------------------------------------------------------------


 

“SECTION 2.01        Borrowings. On the terms and conditions hereinafter set
forth and set forth in the Notes, if any, each Lender shall make loans (“Loans”)
to Borrower in an amount equal to such Lender’s Commitment Percentage of the
Loans from time to time during the period from the date of this Agreement until
the earlier of the Early Amortization Commencement Date or the Commitment End
Date. The obligations of each Lender hereunder shall be several and not joint.
Under no circumstances shall Lenders make any Loan if (a) the principal amount
of such Loan is less than $1,000,000 or (b) after giving effect to the Borrowing
of such Loan, any of the following is true: (i) an Early Amortization Event has
occurred and is continuing, (ii) the aggregate Facility Amount would exceed the
Borrowing Limit, (iii) except as respects the Bridge Loans, the aggregate
Facility Amount would exceed the Borrowing Base at such time; or (iv) the
aggregate Facility Amount of the Bridge Loans would exceed the Bridge Loan
Sublimit.”

 

(c)                                  Sections 2.02(a), (b) and (c) are amended
in their entirety to provide as follows:

 

“SECTION 2.02                                                        The Initial
Borrowing and Subsequent Borrowings.

 

(a)                                 Until the occurrence of the earlier of the
Early Amortization Commencement Date and the Commitment End Date, each Lender
will make Loans at the request of Borrower, subject to and in accordance with
the terms and conditions of Section 2.01  and this Section 2.02 and subject to
the provisions of Article III hereof.

 

(b)                                 (i)  No later than fifteen (15) Business
Days before the related Borrowing Date for a Loan other than a Bridge Loan or
the date on which Borrower would like to Pledge such Receivable hereunder,
Borrower shall deliver to Agent copies of the documents in the Receivables File
related to a Receivable which Borrower would like to Pledge to Agent hereunder.
No later than three (3) Business Days before the related Borrowing Date, Agent
shall indicate whether such Receivable would constitute an Eligible Receivable
as of such date; provided that Agent’s failure to deliver an indication by such
date shall be deemed an indication that such Receivable is not an Eligible
Receivable. It is expressly agreed and acknowledged that Agent and Lenders are
providing the Loans on the basis of all representations and warranties made by
Borrower and Servicer hereunder and under the other Transaction Documents and on
the completeness and accuracy of the information contained in the applicable
Receivables File, and any incompleteness or inaccuracies in the related
Receivables File will only be acceptable to Agent and Lenders if disclosed in
writing to Agent by Borrower in advance of the related date on which the Notice
of Borrowing is due, and then only if Agent opts to accept such Receivable as
part of the Borrowing Base notwithstanding such incompleteness and inaccuracies.

 

(ii)                                  Notwithstanding the foregoing clause (i),
the Borrower shall be permitted, subject to and in accordance with the terms and
conditions of Section 2.01 and this Section 2.02 and subject to the provisions
of Article III hereof, request a Borrowing pursuant to a Notice of Borrowing
without a corresponding Pledge of Eligible Receivables (such a Loan, a “Bridge
Loan”). Borrower shall not permit, at any time, the aggregate unpaid principal
balance of the Bridge Loans to exceed the Bridge Loan Sublimit. Notwithstanding
anything to the

 

2

--------------------------------------------------------------------------------


 

contrary in this Agreement, Borrower shall, no later than ninety (90) days after
a Bridge Loan is made under this Agreement, either (A) repay such Bridge Loan in
full (including, without limitation, any accrued and unpaid interest
attributable to such Bridge Loan) or (B) Pledge additional Eligible Receivables
under this Agreement in such amount as may be necessary so that the Borrowing
Base is at least equal to or greater than the Facility Amount (in which case,
such Bridge Loan shall no longer be deemed a Bridge Loan hereunder).

 

(c)                                  (i)                                    
Each Borrowing shall be made upon irrevocable written notice from Borrower to
Agent (any such written notice, a “Notice of Borrowing”), provided that, unless
otherwise agreed by Agent and Lenders, such Notice of Borrowing is received by
Agent no later than 3:00 P.M. (New York City time) on the date that is two
(2) Business Days prior to the related Borrowing Date and, except in the case of
a Bridge Loan, Agent has previously indicated that the related Receivable, if
any, would constitute an Eligible Receivable as provided in clause (b)(i) above.
Each such Notice of Borrowing shall be accompanied by a Borrowing Base
Certificate, other than in the case of a Bridge Loan, as of the Business Day
immediately preceding the date of such Notice of Borrowing and such Notice of
Borrowing shall specify in detail (A) the aggregate amount of such Borrowing and
the calculations supporting such Borrowing, (B) whether such Borrowing is a
Bridge Loan, (C) the date of such Borrowing and the Fixed Period requested with
respect to such Borrowing and (D) other than in the case of a Bridge Loan, the
Eligible Receivables to be Pledged in connection with such Borrowing, if any
(and upon such Borrowing other than in the case of a Bridge Loan, such Mortgage
Loan Receivables shall be Pledged Receivables hereunder). On the date of each
such Borrowing, each Lender shall, upon satisfaction of the applicable
conditions set forth in this Article II and Article  III, make available to
Borrower on the applicable Borrowing Date, no later than 3:00 P.M. (New York
City time) on such Borrowing Date, in same day funds, such Lender’s Commitment
Percentage of the amount of such Borrowing (net of amounts payable to or for the
benefit of such Lender), by payment into the Operating Account. For the
avoidance of doubt, Lenders, unless consented to in writing by Agent in its sole
discretion and pursuant to terms and advance rates as agreed between Borrower
and Agent, shall not make any Loans under this Agreement with respect to Pledged
Receivables that are not Eligible Receivables.

 

(ii)                                  Each Notice of Borrowing other than as
respects a Bridge Loan delivered to Agent pursuant to this Section 2.02(c) shall
be accompanied by a copy of the Notice of Pledge (and the Receivables Schedule
attached thereto), if any, which was sent to Custodian pursuant to the terms of
the Custodial Agreement in connection with the pledge, if any, of Eligible
Receivables to be made in connection therewith.

 

(iii)                               Agent shall be entitled to rely upon, and
shall be fully protected in relying upon, any Notice of Borrowing or similar
notice purporting to have been sent to Agent by the proper party or parties.
Agent may assume that each Person executing and delivering any notice in
accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary.”

 

(d)                                 Section 2.05(b) is amended in its entirety
to provide as follows:

 

“(b)                           Borrower Deficiency Payments. Notwithstanding
anything to the contrary contained in this Section 2.05 or in any other
provision in this Agreement, if, on any day prior to

 

3

--------------------------------------------------------------------------------


 

the Collection Date, the Facility Amount shall exceed the Borrowing Limit, then
Borrower shall either (i) remit to Agent a payment (to be applied by Agent to
repay Loans selected by Agent, in its sole discretion), in such amount as may be
necessary to reduce the Facility Amount to an amount less than or equal to the
Borrowing Limit or (ii) pledge and grant a security interest to Agent for the
benefit of Lenders in additional Pledged Receivables which would constitute
Eligible Receivables sufficient to eliminate such excess, in each case, no later
than two Business Days after Borrower first has Actual Knowledge of such excess
or is notified by any Lender, Agent, Custodian or any other Person of such
excess. Notwithstanding anything to the contrary contained in this Section 2.05
or in any other provision in this Agreement, if, on any day prior to the
Collection Date, the Facility Amount (not including the aggregate unpaid
principal amount of the Bridge Loans that have been outstanding under this
Agreement for less than ninety (90) days) shall exceed the Borrowing Base, then
Borrower shall either (i) remit to Agent a payment (to be applied by Agent to
repay Loans selected by Agent, in its sole discretion), in such amount as may be
necessary to reduce the Facility Amount to an amount less than or equal to the
Borrowing Base or (ii) Pledge additional Eligible Receivables hereunder in such
amount as may be necessary to increase the Borrowing Base to an amount equal to
or greater than the Facility Amount, in each case, no later than two Business
Days after Borrower first has Actual Knowledge of such excess or is notified by
any Lender, Agent, Custodian or any other Person of such excess.”

 

3.                                      Conditions of Effectiveness. This
Amendment shall become effective upon receipt by the Agent of the following,
each of which shall be in form and substance satisfactory to the Agent and its
counsel:

 

(a)                            a copy of this Amendment duly executed by
Borrower, Guarantor, Servicer, Agent, Lenders and Custodian: and

 

(b)                            such other documents, instruments or agreements
as Agent may reasonably require.

 

4.                                      Representations and Warranties. Each of
Borrower, Guarantor and Servicer hereby represents and.warrants as follows:

 

(a)                                 This Amendment, the Loan Agreement and the
other Transaction Documents, as amended hereby, constitute legal, valid and
binding obligations of Borrower, Servicer and Guarantor and are enforceable
against them in accordance with their respective terms.

 

(b)                                 No Event of Default or Early Amortization
Event has occurred and is continuing or would exist after giving effect to this
Amendment.

 

(c)                                  Neither Borrower, Servicer nor Guarantor
has any defense, counterclaim or offset with respect to this Amendment, the Loan
Agreement or any other Transaction Document.

 

4

--------------------------------------------------------------------------------


 

5.                                 Effect on the Loan Agreement and Other
Transaction Documents.

 

(a)                            Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby. Upon the effectiveness of this Amendment, Borrower,
Guarantor and Servicer hereby reaffirms all covenants, representations and
warranties made in the Loan Agreement and the other Transaction Documents to the
extent the same are not amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment (except to the extent any such representation
and warranty is expressly stated to have been made as of a specific date, in
which case it shall be true and correct as of such specific date).

 

(b)                            Except as specifically amended herein, the Loan
Agreement and all other Transaction Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

(c)                             The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
Agent or Lenders.

 

6.                                      Governing Law.   This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall be governed by and construed in accordance with
the laws of the State of New York.

 

7.                                      Headings.   Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

8.                                      Counterparts: Signatures. This Amendment
may be executed by the parties hereto in one or more counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile or other
electronic transmission shall be deemed to be an original signature hereto.

 

[Signature Pages to Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BORROWER:

BRT RLOC LLC

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

SERVICER:

BRT REALTY TRUST

 

 

 

 

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

Senior Vice President

 

 

 

 

GUARANTOR:

BRT REALTY TRUST

 

 

 

 

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO
AMENDMENT NO 1 TO
LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Hund

 

 

Name:

KENNETH HUND

 

 

Title:

VICE PRESIDENT

 

 

 

 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Hund

 

 

Name:

KENNETH HUND

 

 

Title:

VICE PRESIDENT

 

 

 

 

CUSTODIAN:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Hund

 

 

Name:

KENNETH HUND

 

 

Title:

VICE PRESIDENT

 

SIGNATURE PAGE TO
AMENDMENT NO 1 TO
LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------